                   United States District Court for the Northern
                                  District of Ohio


United States of America,


                                      Plaintiff,


        vs.                                                       CASE NO. 1:18-cr-00351
                                                                  Judge Benita Y. Pearson
Marshyia S. Ligon,


                                      Defendant.

                              NOTICE OF APPEAL

        Notice is hereby given that Marshyia S. Ligon                                       ,
                                            (here name all parties taking the appeal)
hereby appeal to the United States Court of Appeals for the Sixth Circuit from

the final judgment (R. 33)
               (the final judgment) (from an order (describing it))


entered in this action on the 4th     day of December        , 2018 .


                                      (s) / Christian J. Grostic (0084734)
                                           Address:
                                                         1660 W.2nd Street, Ste. 750
                                                         Cleveland, OH 44113
                                             Phone #:    216-522-4856
                                           Attorney for Marshyia S. Ligon




6CA-3
